Illinois Official Reports

                                           Appellate Court



                             People v. Johnson, 2014 IL App (1st) 122459-B



Appellate Court               THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                       ANTHONY JOHNSON, Defendant-Appellant.



District & No.                First District, Fifth Division
                              Docket No. 1-12-2459



Filed                         December 31, 2014



Held                          Defendant’s conviction for first-degree murder on an accountability
(Note: This syllabus          theory was reversed, notwithstanding the fact that defendant was the
constitutes no part of the    driver in a “drive-by” shooting, since the evidence was insufficient to
opinion of the court but      prove beyond a reasonable doubt that defendant knew the shooter was
has been prepared by the      armed and intended to kill the victim, and that defendant intentionally
Reporter of Decisions         facilitated the shooter before or during the commission of the offense;
for the convenience of        furthermore, the court admonished the State about arguments the court
the reader.)                  found “deeply troubling,” including the State’s argument comparing
                              defendant to “the Nazis” for denying accountability and the argument
                              that an acquittal would “legalize drive-by shootings.”




Decision Under                Appeal from the Circuit Court of Cook County, No. 04-CR-15600; the
Review                        Hon. Arthur Hill, Judge, presiding.



Judgment                      Reversed.
     Counsel on                Stephen L. Richards, of Law Office of Stephen L. Richards, of
     Appeal                    Chicago, for appellant.

                               Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg and
                               Peter D. Fischer, Assistant State’s Attorneys, of counsel), for the
                               People.


     Panel                     JUSTICE GORDON delivered the judgment of the court, with
                               opinion.
                               Presiding Justice Palmer and Justice Reyes concurred in the judgment
                               and opinion.


                                                  OPINION

¶1          Defendant Anthony Johnson was 17 years old on October 1, 2003, when he allegedly drove
       away from the scene of a shooting with the shooter in his motor vehicle. The shooter was
       acquitted, but defendant was convicted on October 10, 2007, by a separate jury in a
       simultaneous trial of first-degree murder on a theory of accountability and sentenced to 30
       years in the Illinois Department of Corrections (IDOC). On direct appeal (People v. Johnson,
       No. 1-08-0233 (2010) (unpublished order under Supreme Court Rule 23)), we found that the
       trial court erred by failing to clarify the accountability statute’s use of the word “during” after
       the jury requested clarification, and we remanded for a new trial. Defendant was convicted on
       retrial and sentenced to 47 years. People v. Johnson, 2013 IL App (1st) 122459. The trial court
       denied defendant’s posttrial motion for a new trial in which defendant argued, among other
       things, (1) that the State failed to prove him guilty of murder beyond a reasonable doubt; and
       (2) that the State’s remarks at closing argument amounted to prosecutorial misconduct.
¶2          Defendant claims on this appeal: (1) that the State’s evidence was insufficient to prove
       defendant accountable beyond a reasonable doubt for Clayton Sims’ shooting of Brandon
       Baity; (2) that the trial court erred by refusing the jury instruction set forth by the appellate
       court in its prior order concerning the meaning of the word “during” in the accountability
       statute (720 ILCS 5/5-2(c) (West 2004)); (3) that the trial court erred by overruling the
       defense’s objection to the State’s questions of Clayton Sims concerning whether Sims, who
       did not testify at his own trial, lied by letting his counsel argue that the State failed to prove him
       guilty beyond a reasonable doubt; (4) that the State committed prosecutorial misconduct with
       this same line of questioning of Sims; (5) that the prosecutor deprived defendant of a fair trial
       by arguing in closing that if the jurors acquit, “you might as well legalize drive-by shootings in
       this town,” and that the jurors should not let Clayton Sims lie to another jury; (6) that the
       prosecutor committed misconduct in closing by comparing defendant to “the Nazis in
       Nuremburg” by denying accountability; (7) that the prosecutor committed misconduct in
       closing when he stated falsely to the jury that there were no “useful” bystanders that the State
       knew of, although a bystander, Alexander Weatherspoon, had testified at defendant’s first trial;
       (8) that defendant’s trial counsel erred by failing to call Weatherspoon, who had testified at
       defendant’s first trial that the shooter did not enter a vehicle after the shooting, which would

                                                     -2-
     have corroborated Sims’ testimony on this point; and (9) that the increase in defendant’s
     sentence after retrial from 30 years to 47 years was vindictive and we should remand for
     resentencing or reduce the sentence.
¶3       In the first appeal, we concluded that the State’s evidence at the first trial “was far from
     overwhelming.” People v. Johnson, No. 1-08-0233 (2010) (unpublished order under Supreme
     Court Rule 23). The State’s evidence in the second trial was even less, since an eyewitness
     from the first trial did not testify at the second trial and the actual shooter, who did not testify at
     the first trial, testified at the second trial, exonerating the defendant. Thus, we cannot find the
     State proved defendant accountable for murder beyond a reasonable doubt. For these reasons,
     we conclude that the State failed to prove beyond a reasonable doubt that defendant was
     accountable for Sims’ murder of Baity, and we reverse defendant’s conviction and sentence.
¶4       The Illinois Supreme Court subsequently entered a supervisory order directing us to vacate
     our judgment and reconsider in light of People v. Fernandez, 2014 IL 115527, to determine
     whether a different result was warranted. People v. Johnson, No. 117292 (Ill. May 28, 2014).
     After considering our supreme court’s decision in Fernandez, we determine that, although
     Fernandez reversed People v. Phillips, 2012 IL App (1st) 101923, a case that we previously
     relied on, a different result is not warranted.

¶5                                        BACKGROUND
¶6       The State charged 17-year-old Anthony Johnson with first-degree murder for the shooting
     death of victim Brandon Baity on October 1, 2003. The State’s theory was that defendant was
     accountable for the acts of codefendant Clayton Sims, who shot Baity multiple times. Sims, the
     shooter, was acquitted by a separate jury while defendant was found guilty by his jury on the
     theory that he was accountable for Sims’ acts.
¶7       The State’s evidence established that, on the night that Sims shot Baity, defendant was
     driving around the neighborhood with Nolan Swain, smoking marijuana, drinking liquor and
     intending to pick up girls. At some point, defendant picked up Sims and they stopped by
     Baity’s vehicle to ask if he had any “weed” for sale. Sims exited the vehicle and shot Baity
     several times. The detectives who testified at trial to defendant’s statements to them admitted
     that defendant never admitted that he knew Sims was looking for Baity, that Sims had a gun, or
     that Sims intended to shoot Baity. At the retrial, Sims testified that he told defendant that he
     wanted to buy some “weed” from Baity and that defendant had no idea what Sims intended to
     do when he left defendant’s vehicle. During the State’s closing argument, the prosecutor
     admitted that the jurors might legitimately ask themselves: “The defendant didn’t set out that
     evening to kill anyone, so what are we doing here?” Although there was some evidence that
     defendant drove Sims from the scene, Sims testified that he ran away on foot.1 However, the
     act of driving someone from the scene is not a ground for finding accountability. 2


         1
           Alexander Weatherspoon, the bystander who testified at the first trial, also testified that Sims did
     not enter the vehicle after the shooting.
         2
           People v. Taylor, 186 Ill. 2d 439, 448 (1999) (“guilt under accountability is not supported where
     one merely facilitates the escape”); People v. Dennis, 181 Ill. 2d 87, 107 (1998) (“escape is not
     ‘conduct which is an element of an offense’ for which defendant may be held accountable” (quoting
     720 ILCS 5/5-1 (West 1994))).

                                                     -3-
¶8         The State’s evidence at the retrial included the testimony of only one event witness, Nolan
       Swain, an admitted drug user who was a passenger in the vehicle. Swain testified that he
       smoked so much marijuana at that time that he would sometimes black out and not remember
       events; that he was stoned and drunk at the time of the shooting; that he did not recall the
       shooting or recall hearing gunshots; but that he did recall driving around with defendant and
       that he woke up once and observed Sims, the shooter, in the vehicle.
¶9         The State also called Rufus Johnson, the alleged vehicle owner, who is no relation to
       defendant and who denied previously telling the police that he had loaned his vehicle to
       defendant. Both Swain and Johnson testified that they had previously made statements
       concerning defendant in exchange for the dismissal or reduction of subsequent drug charges.
¶ 10       The State’s evidence also included testimony by two detectives about their interviews of
       defendant. Defendant never provided a statement and was never interviewed until December 4,
       2003, a couple of months after the shooting, when police officers approached defendant on the
       street and transported him to a police station at 8 p.m. Their interviews of defendant began
       after midnight and lasted through the afternoon of December 5, culminating in defendant’s
       release from custody without charges.
¶ 11       The defense called Sims, who testified that he shot and killed Baity, and that defendant did
       not know that Sims intended to shoot the victim or that Sims was armed that evening. Sims
       testified that, during the shooting, defendant drove off and left him at the scene. The jury
       nonetheless found defendant guilty, and the trial court sentenced him to 47 years in the Illinois
       Department of Corrections.

¶ 12                        I. Eyewitness Alexander Weatherspoon’s Testimony
¶ 13       Since defendant is claiming on appeal that his attorney was ineffective for failing to call
       bystander Alexander Weatherspoon, we include here a short summary of Weatherspoon’s
       testimony at the first trial, found in our prior order in this case.
¶ 14       At the first trial, Weatherspoon, who was 17 years old at the time of the offense, testified
       that he was selling marijuana from 7 a.m. on September 30, 2003, until past midnight on
       October 1, 2003, from the front porch of a building near the intersection of 69th Street and
       Emerald Avenue in Chicago. Weatherspoon had been selling marijuana at that location for two
       years prior to the shooting, and Brandon Baity, the victim, supplied the drugs that
       Weatherspoon sold, while Weatherspoon gave Baity the money from the sales. On the night of
       the shooting, Baity sat by himself in his vehicle, parked on Emerald Avenue, while
       Weatherspoon’s cousin stood at the intersection at 69th Street as a lookout.
¶ 15       After midnight, Weatherspoon observed a four-door vehicle drive up and stop in the
       middle of Emerald Avenue, just in front of Baity’s vehicle. Weatherspoon assumed that the
       vehicle contained “a regular customer” since one of the three occupants motioned to Baity that
       he intended to purchase marijuana. Although Weatherspoon had a clear view of the vehicle, he
       never observed the face of the driver or the front-seat passenger.
¶ 16       Although Baity made a motion indicating that the vehicle should park, Clayton Sims,
       whom Weatherspoon had known for two years and identified at trial, exited the vehicle, said
       something, and then pointed a gun at Weatherspoon. To evade Sims, Weatherspoon ran inside
       a nearby building, and heard 10 or 12 gunshots as he ran upstairs. He then looked out the
       second-floor window and observed Baity lying in the street as someone with a gun stood over


                                                   -4-
       him, although Weatherspoon could not make out who the person was. Baity’s vehicle had
       crashed into other vehicles farther down the street, but the vehicle that had previously pulled
       up with Sims was no longer on the street. Weatherspoon exited the house and walked around
       the block, and when he returned, Baity was lying in the street alone.

¶ 17                             II. Autopsy, Ballistics, and Other Evidence
¶ 18       The State’s first witness at the retrial, Timothy Poland, testified that, in 2003, he was an
       evidence technician with the Chicago police department. At 2 a.m. on October 1, 2003, he was
       assigned to process the evidence at the crime scene. Baity’s body had already been removed by
       the time Poland arrived.
¶ 19       Poland observed several crashed vehicles halfway down the block, parked on the east side
       of the street. Baity’s vehicle, an off-white or cream-colored vehicle, had crashed into a blue
       vehicle, which in turn crashed into the back of another white vehicle. Two of the vehicles,
       including Baity’s, had bullet holes and broken glass. Inside Baity’s vehicle, Poland recovered
       two bullet fragments that appeared to have been fired through the windows. Poland recovered
       seven bullet shell casings near Baity’s vehicle, and four more shell casings further down the
       block.
¶ 20       Poland testified that a MAC-10,3 an acronym for “Military Armament Corporation,” is a
       “relatively small weapon,” classified as either a “submachine gun” or “machine pistol,” and is
       capable of firing 9-millimeter bullets. A MAC-10 is typically between 4.5 inches and 8 inches
       long, contains a 1.5-inch-long barrel, and is 2 inches wide. A MAC-10 has a pistol grip, and
       there are two variations of the gun: (1) a semiautomatic version that is produced for civilians,
       and (2) a fully automatic version that is produced for police and the military. On a fully
       automatic setting, a MAC-10 is capable of firing all of its bullets in a second or a second and a
       half, depending on the size of the magazine, which typically holds 10 to 32 bullets. On a
       semiautomatic setting, it would take 11 trigger pulls to fire 11 bullets. Poland did not inspect
       the actual murder weapon since the weapon was never recovered.
¶ 21       Tracy Konior testified that she is a forensic scientist for the Illinois State Police, and she
       examined 2 fired bullet jacket fragments, 2 lead bullet cores, and 11 9-millimeter bullet
       cartridge cases that were recovered from the crime scene. Konior opined that the lead cores
       were unsuitable for comparison, but the jacket fragments were fired from the same gun. Konior
       also opined that all 11 shell casings were fired from the same gun, but she could not determine
       whether they were fired from the same gun as the jacket fragments without examining the gun
       itself. Konior testified that a MAC-10 is a semiautomatic pistol that is eight inches long and
       shaped similar to a two-by-four with a handle attached to it. The cartridge cases recovered
       from the crime scene contained a rectangular firing pin, which is commonly used in a MAC-10
       or MAC-11 gun, but atypical of most other 9-millimeter pistols.
¶ 22       Dawn Holmes testified that she is a forensic pathologist for the Cook County medical
       examiner and that she prepared Baity’s autopsy report from an autopsy conducted by another
       pathologist who no longer works for the medical examiner’s office. Holmes noted that Baity
       had several tattoos, including the letter B on his right shoulder. The autopsy revealed that Baity
       had two apparent bullet wounds–one on each side of his chest–and abrasions on his forehead,

           3
           Although other witnesses testified about a MAC-10, Sims later testified that he was actually firing
       a MAC-11, which is a subcompact version of the MAC-10 and a subcompact machine pistol.

                                                      -5-
       nose, and left eyelids. Two bullets were recovered from Baity’s body. Holmes opined that the
       cause of Baity’s death was multiple gunshot wounds and that the manner of death was a
       homicide.

¶ 23                              III. Nolan Swain, Vehicle Passenger
¶ 24        Nolan Swain, a passenger in defendant’s vehicle, was interviewed twice by the police. The
       first interview took place on December 5, 2003, at Area 1 police station. When detectives
       interviewed him a second time on May 7, 2004, Swain provided a statement to the ASA, which
       he recanted at trial.

¶ 25                                    A. Nolan Swain’s Testimony
¶ 26       Nolan Swain testified that he is 26 years old. In 2003, Swain was convicted of possession
       of a controlled substance with intent to deliver and was sentenced to attend boot camp, where
       he later obtained his GED. Swain has known defendant since he was a child, and he has known
       Clayton Sims for eight years. On the evening of September 30, 2003, defendant was driving a
       gray four-door Pontiac Grand Am, and Swain entered the vehicle and sat in the passenger seat.
       Swain knew Rufus Johnson but he did not know whether Johnson owned the vehicle.
       Defendant then drove Swain around the neighborhood with the intention to pick up girls, and
       the two of them spent the evening smoking marijuana and drinking liquor.
¶ 27       Swain testified that he was so intoxicated that he blacked out in the vehicle. Swain
       explained he “fell asleep” since he had just finished boot camp and his body did not have much
       tolerance to drugs at that time. At some point, Swain momentarily regained consciousness and
       observed Sims in the vehicle, but he did not observe anything else that evening until he awoke
       the next morning at a “lady’s house.”
¶ 28       On the evening of December 5, 2003, Chicago police officers transported Swain to the
       Area 1 police station, where detectives questioned him concerning the September 30, 2003,
       shooting. Swain did not remember whom he spoke to, or whether he received his Miranda
       warnings. Swain told the detectives that, on September 30, 2003, defendant drove him around
       the neighborhood in a gray Grand Am, and that he and defendant smoked marijuana and talked
       to girls. Swain did not recall telling the detectives anything about a shooting that evening, and
       he instead told them that his night ended when he went to a woman’s house and fell asleep, and
       that he took the L train to Maywood the next day. At some point, Swain’s mother arrived at the
       police station, and Swain was released without charges.
¶ 29       On May 7, 2004, Swain was arrested in a drug sting, in which he and several others were
       transported to a police station in Homan Square. At the police station, Swain was questioned,
       but he did not recall whom he spoke to, how many officers he spoke to, or what questions were
       asked of him. Swain also did not recall speaking with an assistant State’s Attorney (ASA) or
       giving a written statement, but when he was presented with the statement at trial, he testified
       that he “guesse[d]” that it was a statement that he gave to an ASA. Swain identified his
       signature that appeared on each page of the statement, after the Miranda warnings, and on a
       photograph of defendant, Clayton Sims, and a man whom he “guessed” was the victim, but he
       did not “really know him.” Swain admitted that he placed his initials on the statement next to
       handwritten corrections, and he identified a photograph of himself that was made at the time
       the statement was given, although he did not remember being photographed.


                                                   -6-
¶ 30       As the State began to question Swain about the substance of the statement, Swain testified
       that he signed the statement because the police beat him and forced him to sign it. Swain
       confirmed that his biographical information in the statement was accurate, and he recalled
       identifying defendant and Sims in photographs and explained to the ASA how he knew them.
       When questioned specifically about the statement’s details concerning the shooting, Swain
       testified that he again “guess[ed]” that he provided those statements, but he did not recall
       giving this information to the ASA, and he did not know if the assertions were accurate. The
       only facts that Swain recalled telling the ASA were that he went to a house with defendant and
       that he rode the L train to Maywood the next day.
¶ 31       Swain acknowledged that his statement said, in essence, that on September 30, 2003,
       defendant drove him in a Pontiac Grand Am and that they picked up Clayton Sims at 1:15 a.m.
       the next morning. As defendant was driving, Swain heard Sims say, “there goes that dude that
       shot me,” and he then observed Baity driving a cream-colored vehicle. At Sims’ request,
       defendant chased the vehicle, which eventually stopped on Emerald Avenue, just short of the
       intersection at 69th Street. Defendant stopped slightly ahead of Baity’s vehicle, and Sims
       exited the Pontiac. As Sims approached Baity’s vehicle on foot, Swain heard a voice say,
       “dude, want some weed?” Sims then pulled out a MAC-10 gun and shot Baity at least six
       times. As Sims was shooting, defendant let his foot off the brake and slowly drove his vehicle
       forward. Baity tried to escape the gunfire but collided with other vehicles as he attempted to
       drive away. Sims then ran back and entered defendant’s vehicle, still holding the gun.
       Defendant drove away and dropped Sims off at the intersection of 70th Street and Eggleston
       Avenue.
¶ 32       After the State brought out the substance of the statement, Swain explained that two police
       officers beat him and forced him to sign the statement. He identified the officers as white, but
       noted that they were not the same officers that questioned him that evening. The officers did
       not speak to Swain when they entered the interview room, and instead, they turned the lights
       off and beat him while he was still handcuffed. The officers punched and kicked Swain, but
       they did not demand that he sign anything. After the beating, the officers stripped him naked,
       placed him in a room with the air conditioning turned up, and left him there all night. The
       beating did not result in any bruising on his body, and he did not tell the ASA about it because
       he wanted to go home. The police did not beat Swain when he spoke with the ASA, though the
       ASA advised him to provide false statements. Swain explained, “[S]ome of the stuff [the ASA]
       told me to make up on my own, say it in my own words. She said how she wanted me to say it
       and then told me to put it in my own words.” Swain admitted that his statement says that no
       promises or threats were made to him in exchange for the statement, which was made freely
       and voluntarily.
¶ 33       On cross-examination, Swain admitted that he smoked marijuana nearly every day in 2003,
       and that he would occasionally black out and not remember things when he smoked too much.
       Swain again stated that he was high the night of the shooting and that he neither observed Sims
       with a weapon nor overheard a conversation concerning the victim, Brandon Baity.
¶ 34       Swain also testified that he was taken to three police stations following his May 7, 2004,
       arrest for conspiracy. Detectives questioned Swain about drugs at first, but they did not find
       any drugs on his person. The police then told him that he could go home if he told them what
       they wanted him to say. Swain was in fact charged with a drug offense, but he was immediately


                                                  -7-
       released and was not required to appear in court.

¶ 35                           B. First Interview of Swain, December 5, 2003
¶ 36        Detective Robert Garza testified that he was a Chicago police detective on December 5,
       2003, when Detective Edward Winstead asked him to locate Nolan Swain. Garza observed
       Swain later that day and asked him to accompany him to the Area 1 police station, and Swain
       agreed. Swain was not under arrest at that time. Garza led Swain to Detective Winstead at the
       Area 1 police station, and then Garza left. Garza did not work on the case after that day.
¶ 37        Detective Edward Winstead testified that, at the time of trial, he had retired after 35 years
       with the Chicago police department. On the morning of December 5, 2003, he was assigned to
       investigate Baity’s murder. Winstead asked Garza to locate Swain, and Swain was transported
       to the police station later that day. Winstead spoke with Swain at 8 p.m. and Swain received his
       Miranda warnings. Swain stated that he did not know anything about the shooting. Soon
       afterwards, Swain’s mother arrived at the police station and told the police that she knew
       Swain was in defendant’s vehicle and that she wanted to speak with him. Winstead allowed her
       to speak privately with Swain, and when she returned, she said that Swain wanted to tell the
       truth. After she left, Winstead had a conversation with Swain.
¶ 38        Swain told Winstead that he was standing at the intersection of 68th Street and Eggleston
       Avenue when defendant drove up in a gray Grand Am. Swain entered the vehicle and
       defendant drove him around the neighborhood. That evening, the two smoked marijuana and
       talked to girls. At midnight, defendant picked up Shakia 4 and drove her to her house.
       Defendant entered her house while Swain drove the vehicle around. Swain did not want to be
       in the vehicle because he was high, so he honked the horn and waited for defendant. Defendant
       left the house an hour later, entered the vehicle, and drove off. As defendant drove around the
       neighborhood, Swain observed Sims at the intersection of 70th Street and Eggleston Avenue.
       Sims entered the vehicle and sat in the backseat, and Swain fell asleep in the front passenger
       seat.
¶ 39        Swain woke up to the sound of gunfire. He observed other vehicles in the middle of the
       street, and Sims was shooting at a cream-colored Mercury that drove forward and hit their
       vehicle. Defendant then drove down the street, and Sims ran backwards to defendant’s vehicle,
       while still facing the Mercury and firing shots. Sims then entered the vehicle and defendant
       dropped him off at the intersection of 70th Street and Eggleston Avenue. Defendant then
       parked the vehicle in an alley near 70th Street and Vincennes Avenue, where defendant and
       Swain left the vehicle. Swain and defendant met up with Sims, and the three of them walked to
       a girl’s house. Swain fell asleep there, and he rode the L train home the next day.
¶ 40        Swain left the police station after he told Winstead this information and he was not
       criminally charged.

¶ 41                           C. Second Interview of Swain, May 7, 2004
¶ 42       Detective Chester Bach testified that he has been employed with the Chicago police
       department for 40 years, and on May 7, 2004, he and his partner, Officer Dave Evans, were
       assigned to a debriefing at the organized crime division headquarters at Homan Square. During

          4
           The appellate record does not include a last name for Shakia.

                                                    -8-
       a debriefing, the police typically interview people who are arrested for different offenses to
       determine if they have any information concerning homicides, shootings, or other violent
       crimes in the neighborhood where they are arrested. There were many unsolved shootings in
       2003 and 2004, and Bach stated that he did not know anything about Baity’s murder at that
       time.
¶ 43       At 4:30 p.m. that afternoon, Bach interviewed Nolan Swain, who was in custody resulting
       from the drug sting, in an interview room at the Area 1 police station. Swain received his
       Miranda warnings, and he responded that he understood them. Bach asked Swain if he had any
       information concerning any murders, shootings, or violent crimes in the area, and Swain said
       that he did. Bach offered no promises to Swain, and he did not suggest that he would help
       Swain if he provided information.
¶ 44       Swain told Bach that he had information concerning a murder. The night of the crime,
       “Yogi”5 was driving a gray Pontiac, while Swain sat in the passenger seat and Clayton sat in
       the backseat. As Yogi was driving, Swain observed a man he knew as “B” driving a beige
       four-door vehicle. Clayton told Yogi to chase him, and Yogi pursued B’s vehicle until he
       stopped near the intersection of 69th Street and Emerald Avenue. Clayton then exited the
       Pontiac and shot B, who was still sitting in his vehicle, with a MAC-10 machine gun. Swain
       did not observe the gun prior to the shooting. Clayton returned to the Pontiac and Yogi dropped
       him off nearby. Yogi then drove to 71st Street and Vincennes Avenue, where he parked the
       vehicle and left it. From there, Yogi and Swain walked to another person’s home and spent the
       night. After providing this information, Swain agreed to speak with an ASA.
¶ 45       Bach then reviewed Baity’s murder file for the first time. Afterwards, he notified the felony
       review unit of the Cook County State Attorney’s office and turned the case over to Detectives
       Brian Lutzow and Minelli.6 Bach then went off duty. He testified that he never made any
       promises either to Rufus Johnson or Swain, and that a murder weapon was never recovered in
       the case. Defendant and Sims were later charged with first-degree murder in June 2004.

¶ 46                                  D. Swain’s Signed Statement
¶ 47       Assistant State’s Attorney Andreana Turano testified that she arrived at the Area 1 police
       station before 10 p.m. on May 7, 2004, and spoke with Detectives Lutzow and Minelli. Neither
       Turano nor the detectives had any familiarity with the Baity case before that day. At 12:10
       a.m., Turano and Lutzow spoke with Swain in an office at the police station. Turano introduced
       herself and read Swain his Miranda warnings, and Swain responded that he understood. After
       a 30- to 40-minute conversation, Swain agreed to provide a statement. Turano requested a
       statement from Swain because he was also a friend of defendant. Turano spent time alone with
       Swain, and he never said that the police beat him or left him naked in a cold room. Swain did
       not appear to have been beaten. Turano told Swain that she was not offering him any promises
       concerning his drug offense in exchange for his statement.
¶ 48       Turano and Lutzow then left to speak with Rufus Johnson, and Swain provided a statement
       when they returned. Swain told Turano and Lutzow what he observed during the night of the
       shooting, and Turano wrote a summary of what he said. Swain read the summary out loud, and
       he placed his initials next to any corrections that he made. All three signed it, and Turano
          5
           “Yogi” is defendant’s nickname.
          6
           Detective Minelli’s first name does not appear in the appellate record.

                                                     -9-
photographed Swain, which they also signed. At 3:20 a.m., Swain signed the statement that she
had written out. At trial, Swain’s statement was offered into evidence and then published to the
jury as follows:
            “Statement of Nolan Swain taken May 8, 2004, at 3:19 a.m [sic] at Area 1, Police
        Headquarters. Present Assistant State’s Attorney Andreana Turano Michiels, Detective
        Brian Lutzow, Star No. 21328. This statement taken regarding the shooting of Brandon
        Baity which occurred on October 1, 2003, *** at 1:15 a.m. I understand that I have the
        right to remain silent and that anything I say can be used against me in a court of law. I
        understand that I have a right to talk to a lawyer and have him present with me during
        questioning. And if I cannot afford to hire a lawyer, one will be appointed by the court
        to represent me before any questioning. Understanding these rights I wish to give a
        statement. After being advised of his constitutional rights and stating that he
        understood those rights, and also after being advised that Assistant State’s Attorney
        Andreana Turano Michiels is a lawyer and a prosecutor, but not his lawyer, and not a
        lawyer for anyone else involved in this case, Nolan Swain agreed to give the following
        statement, which is a summary and not word for word. Nolan Swain states that he is 18
        years old. *** Nolan Swain states that he identified the person in People’s Exhibit 1 as
        Yogi. Nolan states that he has known Yogi since he was a young kid. Nolan states that
        he identified the person in People’s Exhibit 2 as Clayton Sims. Nolan states that he has
        known Clayton for about two or three years and knows Clayton from the
        neighborhood. Nolan states that he does not know Brandon, but he recognized Brandon
        as the person Clayton shot and killed on October 1, 2003. Nolan states that on
        September 3, 2003, he and Yogi were driving around in a gray Grand Am car. Nolan
        states that the car belonged to Rufus Johnson. Nolan states that he was just chillin’ at
        70th and Eggleston on September 30, 2003. Nolan states that by chillin’ he means that
        he was just hanging out. Nolan states that Yogi had already gotten the keys to Rufus’
        car. Nolan states that he and Yogi just drove around in the gray Grand AM [sic] car.
        Nolan states that shortly before 1:15 a.m., on October 1, 2003, he and Yogi picked up
        Clayton at 70th and Eggleston. Nolan states that Yogi was driving the gray car, and he
        was sitting in the front seat passenger side. Nolan states that Clayton, who he identified
        in People’s Exhibit 2, got into the back seat of the gray car. Nolan states that they were
        going to drop off Clayton at the crib. By ‘crib’ Nolan means that they were going to
        drop off Clayton at his house. Nolan states that he does not know where Clayton lived
        at the time. Nolan states that they were on 71st, he heard Clayton loudly state, there
        goes that dude that shot me. Nolan states that he saw Brandon, who he identified in
        People’s Exhibit 3, driving the cream colored car. Nolan states that Yogi made a right
        turn and chased after the cream colored car that Brandon was driving. Nolan states that
        Yogi drove the car to Halsted and then to 69th and then to Emerald. Nolan states that
        Yogi was driving the car fast, and when they got to *** Emerald, he heard Clayton
        state, let me out right here. Nolan states that parked at the curb was Brandon in his
        cream colored car. And Brandon was still seated in the driver’s seat. Nolan states that
        no one else was in Brandon’s car. Nolan states that Yogi pulled the car up so that their
        car was a little bit ahead of Brandon’s car. Nolan states that he heard a voice that said
        something like, Do [sic] you want some weed. Nolan states that weed is marijuana.
        Nolan states that he saw Clayton walk up to the passenger side front of Brandon’s car


                                            - 10 -
              and open fire. Nolan states that Clayton was firing his gun directly at Brandon. Nolan
              states that Brandon was still seated in the driver’s seat of his car. Nolan states that he
              did not see Brandon with any weapons. Nolan states that he, Clayton, was firing his gun
              because he heard the sound of gunshots and saw flashes from the muzzle of Clayton’s
              gun. Nolan states that he heard and saw Clayton fire his gun many times at least over
              six times. Nolan states that Clayton did not have anything covering his face. Nolan
              states that Yogi had left his foot off the brake so that their car was inching forward.
              Nolan states that he heard the sound of tires squealing as he saw Brandon attempting to
              move his car out of the parking spot and into the street in order to flee from Clayton,
              who was still firing his gun at Brandon. Nolan states that Brandon’s car hit the rear
              driver’s side of the car that Yogi was driving. Nolan states that he then heard loud
              noises and loud crashing which sounded like Brandon’s car was crashing into parked
              cars. Nolan states that he heard the sounds of glass shattering as well. Nolan states that
              Clayton had a Mack 10 [sic] in his hands as he was firing and as he came back to the
              car. Nolan states that a Mack 10 [sic] is like a semi-automatic machine gun with a big
              clip. Nolan states that when Clayton got back into the car, he still had the gun in his
              hands and was placing it near his waist. Nolan states that Yogi drove to 70th and
              Eggleston where Clayton got out of the car with his gun. Nolan states that Yogi then
              drove himself, and Yogi to 71st and Vincennes, into the alley where he and Yogi
              jumped out of the car and left the car there. Nolan states that he then went to a house
              with Yogi and then took the L or a train subway to Maywood the next day. Nolan states
              that no threats or promises have been made to him in exchange for giving this
              statement, and that he is giving this statement freely and voluntarily because it is the
              truth. Nolan states that he has had a couple of cheese burgers [sic] to eat, Pepsi to drink,
              cigarettes to smoke. And Nolan states that he has been allowed use the restrooms
              whenever he wanted. Nolan states that he is not under the influence of drugs or alcohol.
              Nolan states that he has been treated fair by the police and detectives and fair by the
              state’s attorney. Nolan states that he has been arrested on drug charges and no deals or
              promises have been made to him on that case or any other pending matter in order for
              him to give this statement. Nolan states that he can read and write English and
              demonstrated this by reading a loud [sic] this entire statement while the detective and
              [S]tate’s [A]ttorney followed along. Nolan states that he was allowed to make any
              changes, corrections, or additions to the statement that he wanted, and has nothing
              further to add at this time.”

¶ 49                               IV. Rufus Johnson, Vehicle Owner
¶ 50       Rufus Johnson, who is no relation to defendant, provided a statement to the police during
       an interview with detectives at the Area 1 police station on May 7, 2004. Johnson later testified
       before a grand jury on May 21, 2004, and he substantially repeated the information that was
       contained in his prior statement. At trial, Rufus Johnson recanted both his prior statement and
       grand jury testimony.

¶ 51                            A. Rufus Johnson’s Testimony at Trial
¶ 52       Rufus Johnson testified that he was 28 years old at the time of trial. Johnson has known
       defendant for eight years from the neighborhood, but he knows defendant only by his

                                                   - 11 -
       nickname, “Yogi.” Johnson identified defendant in court. Johnson also knew Swain from the
       neighborhood. Johnson stated that he knew several people named Clayton, but not with the last
       name Sims.
¶ 53       Johnson denied owning or having physical possession of any vehicle in September or
       October 2003, and he denied owning a Chevy Caprice or a gray four-door Pontiac Grand Am,
       or letting defendant drive any such vehicle.
¶ 54       Johnson testified that he knew a person named Ramon Dill, but Johnson did not possess a
       vehicle that contained Dill’s name on the title. Johnson testified that he does not know what the
       phrase “pull a move” means, but he admitted that he testified in a prior proceeding that
       “pulling a move” could mean shooting someone, and that “busting a move” could mean buying
       drugs or beating someone. Johnson also admitted that he previously testified that the phrase
       “being strapped” could mean possessing a knife or other weapon.
¶ 55       In September or October 2003, Johnson learned that a shooting had occurred near the
       intersection of 69th Street and Emerald Avenue three or four days prior to him hearing about it.
       Johnson denied learning that a person known as “B” was murdered, and he did not know
       anyone by that nickname.
¶ 56       At the time of trial, Johnson was in custody for contempt of court because he failed to
       appear in court in this case after receiving a subpoena. Johnson was similarly held in contempt
       of court in the original trial in 2007 for the same conduct. Johnson admitted to four prior felony
       drug convictions.
¶ 57       On May 7, 2004, Johnson was arrested as a part of a drug sting, along with Swain, whom
       Johnson knew as an “associate.” Johnson admitted that he was arrested because he was selling
       drugs, and that he was transported to the police station in Homan Square, where several
       detectives interviewed him. Johnson did not remember being questioned concerning a prior
       shooting or murder, and he denied saying anything related to the shooting of Baity. Johnson
       did not recall being transported to another location and speaking with an ASA, observing
       photographs, or providing a handwritten statement. He identified himself in a Polaroid
       photograph and admitted that he signed it.
¶ 58       The State then went through Johnson’s statement, and he admitted that his signature
       appeared on photographs of defendant and Sims. However, Johnson did not recall the ASA
       writing the statement. Johnson acknowledged that his biographical information on the
       statement was correct, and he “guess[ed]” that the ASA must have received the information
       from him, but he does not remember telling the ASA about his background. Johnson identified
       his signature at the bottom of the first page of the statement, but he testified that all of the
       assertions contained in the statement concerning him loaning a vehicle to defendant were not
       true, and that he did not provide this information to the ASA. When asked if he signed the
       statement, Johnson first testified that it looked like his signature, but that he was not sure since
       there appeared to be different signatures on each page. Then he admitted that the signatures on
       the first two pages were his, but on the third page, he stated that the signature appeared to be
       different, but he nonetheless identified it as his. Johnson identified his signature on pages four
       and five, but he did not recall signing them. He also did not remember saying anything
       concerning the police’s treatment of him or the voluntariness of his statement.
¶ 59       On May 21, 2004, Johnson was still incarcerated when he testified before a grand jury. He
       admitted to meeting with an ASA in her office and that she asked him questions concerning the
       murder of Brandon Baity. The State then went through the transcript of the grand jury

                                                    - 12 -
       proceedings and asked Johnson if he was asked certain questions and provided certain
       answers, and Johnson answered “I don’t recall” to every question. Johnson later pled guilty to
       delivery of a controlled substance and was sentenced to four years in the Illinois Department of
       Corrections.
¶ 60       On cross-examination, Johnson testified that the corner of 69th and Emerald Avenue is a
       “pot corner,” where people frequently purchase marijuana in their vehicles. When asked to
       further explain what “busting a move” means to him, Johnson stated that the phrase could
       mean purchasing drugs, beating or shooting a person, or other interpretations based on the
       context in which the phrase is used.
¶ 61       Johnson also testified that, when he was arrested on May 7, 2004, the police played
       Johnson audiotapes of himself having conversations about selling drugs, and that he intended
       to cooperate with the police because he knew that he could receive a lengthy prison sentence if
       he was convicted on drug conspiracy charges. Johnson served only 14 or 15 months of his
       original 4-year sentence for delivery of a controlled substance.

¶ 62                            B. May 7, 2004, Interview of Rufus Johnson
¶ 63        Detective Bach testified that, at 2 p.m. on May 7, 2004, he and Detective Evans
       interviewed Johnson, who was in custody in an interview room as a result of a drug sting.
       Johnson received his Miranda warnings, and the detectives asked him if he had any
       information concerning any other murders, shootings, or other violent crimes in the area, to
       which Johnson responded that he did. The detectives did not offer any promises to Johnson in
       exchange for information, and they did not suggest that they would help him if he cooperated.
¶ 64        Bach testified that Johnson then told them that he let a friend, nicknamed “Yogi,” borrow
       his gray, four-door Pontiac Grand Am on September 30, 2003, and told Yogi that he wanted
       the vehicle back the next day. Johnson told the detectives that he owned the vehicle, but the
       title was under the name of Ramon Dill. Yogi never returned the vehicle, so Johnson went
       looking for him. One week later, Yogi told Johnson that he was driving a person named
       Clayton, and that Yogi and Clayton “made a move” on a man in another vehicle near the
       intersection of 69th Street and Emerald Avenue. Clayton told Yogi to chase the man in the
       vehicle, whom they knew as “B.” Yogi chased B’s vehicle, and when it crashed, Clayton exited
       the Pontiac and shot B. Yogi then drove off and parked Johnson’s Pontiac somewhere in the
       area and left it there. Johnson told Yogi that he never wanted to see the vehicle again.
¶ 65        After Johnson provided this information, the detectives asked him if he would be willing to
       speak to an ASA, and he agreed. Rufus Johnson and Swain were then transported to the Area 1
       police station in separate vehicles, and the two did not have contact with each other at any time.
       At the police station, they were separated into two different interview rooms.

¶ 66                             C. Rufus Johnson’s Signed Statement
¶ 67      ASA Turano testified that, later that day, at 10:45 p.m., she and Detective Lutzow spoke
       with Johnson in an office at the police station. Turano introduced herself to Johnson and
       explained her role, to which Johnson responded that he understood. After a 30- to 40-minute
       conversation, Johnson agreed to provide a written statement, and at the time he was coherent
       and did not have any lapses in his memory. Turano decided to request a written statement from
       Johnson because he said he was a friend of defendant’s, and she was worried that Johnson


                                                   - 13 -
       might lie later if he spoke with defendant about it. Turano spent some time alone with Johnson,
       and he stated that he had no complaints about the police and that no threats or promises had
       been made to him. Turano told Johnson that she was not promising him anything in regard to
       his drug offense in exchange for his statement.
¶ 68        Turano and Lutzow left Johnson to speak with Swain, and they returned at 12:47 a.m. They
       spoke about the case again, but this time Turano wrote out a five-page summary of what
       Johnson said. Johnson read the summary out loud, and he placed his initials next to any
       corrections that he made. All three signed it, and Turano photographed Johnson, which they
       also signed. Johnson’s statement was offered into evidence and then published to the jury at
       trial and stated as follows:
                    “Statement of Rufus Johnson.[7] Taken May 8, 2004 at 12:47 a.m. at Area 1, Police
               Headquarters. Present, Assistant State’s Attorney Andreana Turano Michiels.
               Detective Brian Lutzow, Star No. 21328. This statement taken regarding the shooting
               of Brandon Baity, which occurred on October 1, 2003, at *** Emerald at 1:15 a.m.
               After being advised that Assistant State’s Attorney Andreana Turano Michiels is a
               lawyer and a prosecutor, but not his lawyer, not a lawyer for anyone else involved in
               this case, Rufus Johnson agreed to give the following statement, which is a summary
               and not word for word. Rufus Johnson states that he is 20 years old. *** Rufus states
               that last year in 2003 he owned two cars. Rufus states that in fall of 2003, specifically in
               September and October 2003, one of the cars he owned was a gray Pontiac Grand Am
               that had four doors. Rufus states that the name on the title of his car was the name of
               Ramon Dill, but that he, Rufus, had physical ownership of the car. Rufus states that he
               identified People’s Exhibit 1 as Yogi. Rufus states that Yogi’s real name is Anthony
               Johnson. Rufus states that he has known Yogi for about four years and met through
               mutual friends. Rufus states that the keys to this gray Grand Am had been lost, and
               Yogi found the keys to the car in a neighbor’s yard. Rufus states that he has another car,
               a Chevy Caprice wagon that he would use. Rufus states that on September 30th, Yogi
               told him he had found the keys and wanted to use the gray car. Rufus states that he told
               Yogi to return the car the next morning, meaning October 1, 2003. Rufus states that on
               October 1, 2003, his car was not returned to him. Rufus states that he kept trying to
               contact Yogi to locate his car. Rufus states that at about [sic] a week later he saw Yogi
               at 70th and Eggleston. Rufus states that he saw Yogi on the sidewalk and asked Yogi
               where his gray Pontiac Grand Am was. Rufus states that Yogi told him he wasn’t going
               to lie, and that they pulled a move from the car. Rufus states that, pulled a move, means
               that someone shot someone. Rufus states that Yogi told him that he and Clayton were
               in the gray car at White Castle at 67th and Halsted. Rufus states that Yogi told him that
               Yogi and Clayton saw the guy named B by the White Castle. Rufus states that Yogi
               told him that Clayton was strapped. By strapped, this means that Clayton had a gun on
               him. Rufus states that Yogi told him that they followed B over to 69th and Emerald.
               Rufus states that Yogi told him that he, Yogi, was driving the gray car. Rufus states that
               Yogi told him that when they pulled up next to B, who was in his car, Clayton asked B
               if he had any weed. By weed, this means marijuana. Rufus states that Yogi told him

           7
            Turano never testified that she advised Rufus Johnson of his Miranda rights, and Johnson’s signed
       statement does not indicate that he received his Miranda warnings.

                                                    - 14 -
              that Clayton jumped out of the car and started shooting at B. Rufus states that he
              identified People’s Exhibit 2 as Clayton. Rufus states that he knows Clayton from
              Eggleston, and has known him for about four years. Rufus states that Yogi never said
              that B had any weapons. Rufus states that Yogi did not state that Clayton had been shot
              at before. Rufus states that after Yogi told him about the shooting, Rufus states that he
              told Yogi that it’s his car, meaning Rufus did not want the gray car anymore, and Yogi
              could keep it. Rufus states that he never saw his gray car again. Rufus states that the
              conversation he had with Yogi about the shooting of B was referring to the shooting
              that happened on October 1, 2003 at 69th and Emerald. Rufus states that he has not
              been threatened or promised anything in exchange for giving this statement and that he
              is giving this statement freely and voluntarily because it is the truth. Rufus states that he
              has a pending drug charge, but no promises, deals have been made to him on that case
              or by any other case in order to give this statement. Rufus states that he has been
              allowed to use the bathroom whenever he needed to. He has had cheese burgers [sic] to
              eat, water and soda to drink, and has cigarettes to smoke. Rufus states that he is not
              under the influence of any drugs or alcohol. Rufus states that he has been treated fairly
              well by the police and excellent by the [S]tate’s [A]ttorney. Rufus states that he can
              read and write English and demonstrated this by reading a loud [sic] this entire
              handwritten statement while the [S]tate’s [A]ttorney and detective followed along.
              Rufus states that he was offered to make any changes, corrections or additions to the
              statement that he wanted, and he had nothing further to add.”

¶ 69                            D. Rufus Johnson’s Grand Jury Testimony
¶ 70       Assistant State’s Attorney Margaret Ogarek testified that, on May 21, 2004, she spoke with
       Rufus Johnson for the first time. During a 30-minute conversation, Johnson told Ogarek what
       he knew about Baity’s murder. Ogarek showed Johnson the statement that he provided to
       Detective Bach earlier that month, and Johnson identified his signatures on the statement. She
       asked Johnson if the police had mistreated him while he was in custody, and he said they did
       not. Ogarek asked Johnson if he would testify before a grand jury, and he said yes. She then
       brought Johnson to the grand jury later that day because she was concerned that he would
       change his story later since he was a friend of defendant. At trial, Ogarek offered Johnson’s
       grand jury testimony into evidence and published it to the jury.
¶ 71       Johnson testified before the grand jury that he is 20 years old, and that he owned two
       vehicles in September and October of 2003: a Chevy Caprice and a four-door Pontiac Grand
       Am. The title to the Pontiac was under the name of Johnson’s friend, Ramon Dill, but Johnson
       had physical ownership of the vehicle.
¶ 72       On September 30, 2003, Johnson knew a person named Anthony, but he did not know his
       last name and Johnson instead called him by his nickname “Yogi.” Johnson had known Yogi
       for three or four years from the neighborhood, and he identified a photograph of defendant as
       Yogi. On that day, defendant told Johnson that he found the lost keys to the Pontiac, and he
       asked Johnson if he could borrow the vehicle. Johnson said yes, but told defendant that he
       wanted the vehicle back the next morning, and defendant drove off.
¶ 73       Defendant did not return the Pontiac the next day, and when Johnson asked defendant
       about it, defendant told him that he believed that someone stole the vehicle. Once defendant
       said this, Johnson immediately left to search for the vehicle, but he did not report it stolen.

                                                   - 15 -
¶ 74       Johnson spoke with defendant two or three days later near the intersection of 70th Street
       and Eggleston Avenue. Johnson again asked defendant where the Pontiac was, and defendant
       stated, “I can’t lie to you anymore. Me and Clayton ended up busting a move,” which meant
       that they shot someone. Johnson had known Clayton for three years, but he did not know
       Clayton’s last name. Defendant told Johnson that, on October 1, 2003, defendant was driving
       Clayton in the Pontiac near 67th Street and Halsted Street when they observed “B.” Johnson
       did not know B’s real name. Defendant said that Clayton had a “unit” or a gun on him. Johnson
       stated that “strapped” meant that he had a gun. Defendant drove to 69th Street and Emerald
       Avenue, where he stopped the Pontiac behind B, who was sitting in his own vehicle. Defendant
       stated that they had followed B there and that they “got on him,” meaning that Clayton exited
       the Pontiac, asked B if he had any marijuana, and then shot him. Clayton returned to the
       Pontiac and defendant drove away. Defendant never told Johnson that B was armed, and he
       never told him that Clayton had been shot before. After hearing this information, Johnson told
       defendant to keep the vehicle because he did not want anything to do with the shooting.
       Johnson never observed his vehicle again.
¶ 75       Johnson testified before the grand jury that he provided the same account to the ASA and
       detective at the Area 1 police station, where he signed a handwritten statement. He reviewed
       the statement with the ASA and signed each page. Johnson testified that no threats or promises
       were made to him and that he had no complaints concerning his treatment by the police and the
       ASA. Though Johnson was in custody on a drug offense, he decided to provide the statement to
       exonerate himself from the shooting. Johnson stated that he did not consume any alcohol or
       drugs.

¶ 76                                   V. Defendant’s Statements
¶ 77       On December 5, 2003, defendant was interviewed at the Area 1 police station by
       Detectives James Las Cola and Anderson8 at 1 a.m., and then was interviewed a second time
       over 12 hours later by Detective Winstead at 2:30 p.m. that same day. Defendant never left the
       police station between interviews, and he was released that day without criminal charges.
       Defendant never provided a written statement to the police, and he exercised his right not to
       testify at trial.

¶ 78                               A. First Interview of Defendant, 1 a.m.
¶ 79       Detective Robert Garza testified that he was a detective for the Chicago police on
       December 4, 2003, when he spoke with defendant on the telephone. Garza told defendant that
       he had heard that defendant had information about Baity’s murder, and defendant replied that
       he would contact Garza later to tell him about it. That evening, Garza observed defendant, who
       had not yet called him back, on the street. Garza approached defendant and asked him if he
       would accompany Garza to the Area 1 police station to speak with detectives, and defendant
       agreed. At that time, defendant was not in custody, and Garza did not speak to defendant about
       the case on the way to the police station. Defendant was placed in an interview room at the
       police station, and Garza informed Detective James Las Cola that defendant had arrived. Garza
       then left the police station. Garza identified defendant in court.


          8
           Detective Anderson’s first name does not appear in the appellate record.

                                                    - 16 -
¶ 80       On cross-examination, Garza testified that he did not remember when he approached
       defendant on the street, but that it was dark outside. Garza was not in uniform at the time, and
       defendant cooperated and did not attempt to flee.
¶ 81       Detective James Las Cola testified that Officer Garza transported defendant to the Area 1
       police station on December 4, 2003. Las Cola entered the interview room, introduced himself
       to defendant, and asked him if he needed water or to use the restroom. Las Cola testified that
       defendant was not under arrest and he was free to leave if he wanted.9 Las Cola identified
       defendant in court.
¶ 82       Las Cola testified that, at 1 a.m. the next morning, Las Cola and Detective Anderson led
       defendant into the viewing side of a lineup room that was furnished with a table and chairs.
       There, defendant told them that a man named Nolan was driving a vehicle and picked him up at
       the intersection of 72nd Street and Union Avenue at midnight. Defendant entered the vehicle
       and sat in the driver’s seat. Nolan switched to the passenger seat, and defendant drove the
       vehicle to the intersection of 70th Street and Eggleston Avenue. There, a man named Clayton
       entered the vehicle and sat in the backseat. As defendant drove eastbound on 71st Street, he
       observed a man in a cream-colored Crown Victoria drive past them. Clayton told defendant to
       follow the vehicle, so defendant turned around and pursued the vehicle, which eventually
       stopped near the intersection of 69th Street and Emerald Avenue. Defendant drove alongside
       the vehicle and stopped a little ahead of it.
¶ 83       Las Cola testified that defendant related the following facts: two people emerged from the
       porch of a nearby house and spoke to the driver of the other vehicle, but they soon walked
       away toward 69th Street. Clayton then exited the vehicle and approached the passenger side of
       the Crown Victoria. Clayton raised a gun and fired one time at the driver, but several bullets
       discharged from the gun. The Crown Victoria hit the rear door of defendant’s vehicle, and then
       drove on the sidewalk and struck another vehicle. Defendant drove down the street while
       Clayton was still firing at the Crown Victoria, and defendant called to Clayton, “Come at me.”
       Clayton ran back toward defendant’s vehicle as defendant drove away, and Clayton continued
       to shoot at the Crown Victoria as he was running. Clayton caught up to defendant’s vehicle and
       he sat in the backseat. Defendant then drove away, and Clayton told defendant that the driver
       of the Crown Victoria crawled out the window after he was shot. Defendant then stopped at the
       intersection of 70th Street and Eggleston Avenue, where Clayton exited the vehicle. Defendant
       then parked the vehicle in an alley between Lafayette and Vincennes Avenues. Defendant told
       the detective that the vehicle is now gone. Afterwards, Detective Anderson searched for the
       vehicle but was unable to locate it.
¶ 84       Las Cola testified that he brought defendant back to the original interview room after
       defendant provided this information, and Las Cola told defendant that defendant should let Las
       Cola know if he needed water or use of the restroom. At the time, Las Cola believed there
       would be a follow-up investigation by the detectives who were coming on duty, and that they
       would arrest defendant. Las Cola went off duty at 6 or 6:30 a.m. that morning, and defendant
       was no longer at the police station when he returned at midnight.
¶ 85       On cross-examination, Las Cola testified that the interview room was locked when he first
       met with defendant. After speaking with defendant in the lineup room, Las Cola thought that


          9
           There was no testimony that defendant was read his Miranda rights at this time.

                                                   - 17 -
       defendant would be “taken into custody,” and that he was under arrest at that point.

¶ 86                           B. Second Interview of Defendant, 2:30 p.m.
¶ 87        Detective Winstead testified that he learned that defendant had arrived at the police station
       the night before and that he was in custody in an interview room. Winstead had not worked on
       Baity’s murder before that day, so he familiarized himself with the case files. Winstead entered
       the interview room and introduced himself, and he read defendant his Miranda warnings,
       which defendant responded that he understood. Winstead identified defendant in court.
¶ 88        Winstead then left the police station and drove to the scene of the shooting to look for
       witnesses. Winstead did not find any new information, so he returned to the station. Winstead
       brought defendant some food, and defendant ate in a lineup room at 2:30 p.m. in the presence
       of Winstead, who again read defendant his Miranda warnings.
¶ 89        Defendant then told Winstead that, on the day of the shooting, he found the keys to
       Johnson’s gray Grand Am and drove it around. Johnson observed defendant driving the
       vehicle at noon and told defendant that he could keep the vehicle as long as he did not wreck it.
¶ 90        At 7 p.m. that evening, defendant picked up his friend Nolan Swain, and defendant drove
       Swain around the neighborhood as they smoked marijuana. At midnight, defendant observed a
       girl named Shakia, and she entered the vehicle and he drove to her house. Defendant and
       Shakia went inside her house while Swain drove the vehicle around and repeatedly honked the
       horn. Defendant eventually left the house and returned to vehicle, and he again drove Swain
       around the neighborhood.
¶ 91        After midnight, defendant observed Clayton Sims at the intersection of 70th Street and
       Eggleston Avenue. Sims typically sold marijuana on that street corner, but he had sold all of it
       before defendant arrived. Sims entered the vehicle so that defendant could drive him home.
       After dropping off Sims, defendant intended to drive Swain to an L station so that Swain could
       take the train home. As defendant drove eastbound on 71st Street, he observed a cream-colored
       Mercury pass his vehicle in the opposite direction. Sims told defendant to follow the Mercury
       because he wanted to “holler at that guy,” so defendant turned around and followed the vehicle.
¶ 92        The Mercury stopped on Emerald Avenue just before 69th Street, and defendant drove in
       front of the vehicle and stopped as well. Two men emerged from a “dope house” on Emerald
       Avenue and spoke to the driver of the Mercury. Defendant then called to the two men and
       asked if they were selling marijuana, and one of them said no. As defendant spoke, Sims exited
       the vehicle and pulled out a MAC-10 gun, approached the passenger side of the Mercury, and
       began shooting at the driver. The Mercury drove forward and hit the left rear door of
       defendant’s vehicle, then drove on the curb and hit other vehicles parked on the street.
¶ 93        After the Mercury hit defendant’s vehicle, defendant drove five car lengths down the street
       and stopped. Defendant called to Sims, “Come on or I’m going to leave you.” Sims was still
       firing at the Mercury as he returned to defendant’s vehicle. Since the rear driver’s side door
       was damaged, Sims walked around and entered the vehicle on the other side and sat in the
       backseat. Before Sims entered the vehicle, he said that the driver of the Mercury was
       attempting to crawl out the driver’s side of his vehicle.
¶ 94        Defendant then drove away and dropped off Sims at the intersection of 70th Street and
       Eggleston Avenue. As Sims exited the vehicle he told defendant, “That’s Brandon. Brandon
       shot me. Brandon don’t give a f*** about me, and I don’t give a f*** about him.” Defendant


                                                   - 18 -
        then parked the vehicle in an alley near 70th Street and Vincennes Avenue, and he and Swain
        left it there. Defendant, Swain, and Sims then reconvened and walked to a girl’s house nearby,
        where they stayed for a short while. Sims hid his gun while he was there. Defendant and Sims
        left the house in a taxi. Sims stayed in the taxi when it dropped defendant off at his girlfriend’s
        house. Defendant’s girlfriend was not home, so he walked to another house nearby where a
        friend of his grandmother lived, and he spent the night there.
¶ 95         The next morning, Sims picked up defendant and drove him to the house where Sims hid
        the gun. Sims retrieved the gun and they left. Defendant believed that Sims gave the gun to his
        brother Marcus, who then gave it to a cousin on the west side of Chicago.
¶ 96         Defendant said that he had heard that a man known as “B” had shot Sims a month before.
        Defendant knew B casually, and described him as a tall, thin man. Defendant stated that the
        man in the Mercury was not the same “B” that he thought had shot Sims. 10 When defendant
        first observed the Mercury, he thought that Sims intended to steal the vehicle. Defendant also
        stated that Sims used a MAC-10 gun with an extended magazine. Although defendant said that
        he was not afraid of Sims, he did say that he was afraid to drive away and leave Sims at the
        scene of the shooting because he feared that Sims would seek revenge if he did so. After this
        conversation, Winstead drove defendant to Emerald Avenue, and defendant showed him
        where the shooting took place.
¶ 97         Defendant was later released from the police station that night because further
        investigation was needed on the case. Winstead summarized the information in a memo for
        other detectives to use, and he did not work on the case after that day.
¶ 98         On cross-examination, Winstead testified that defendant told him that he knew that Sims
        owned a MAC-10 gun, but defendant did not explain where he learned this information.

¶ 99                             VI. Gunman Clayton Sims’ Testimony
¶ 100       The defense’s only witness, Clayton Sims, testified that he is 26 years old and is
        unemployed. After midnight, on October 1, 2003, Sims was standing on Eggleston Avenue,
        when he observed defendant driving a vehicle. Sims knew defendant that year from the
        neighborhood since Sims’ brother Marcus lived there. Sims identified defendant in court.
        Defendant stopped his vehicle, and Sims approached and asked for a ride to a nearby
        destination. Defendant agreed, and Sims entered the vehicle and sat in the backseat behind
        Swain, who sat in the front passenger seat. That night, Sims was wearing a black hooded
        sweatshirt, black sweatpants, and a blue jacket.
¶ 101       While defendant was driving, Sims observed Baity driving a vehicle in the same direction
        as defendant, and Sims told defendant to catch up with Baity so that Sims could get some
        marijuana from Baity. Defendant drove closer to Baity’s vehicle, but he did not do so in a fast
        and reckless manner. Defendant followed Baity to the intersection of 69th and Emerald
        Avenue, which is a corner where marijuana is frequently sold to passing motorists.
¶ 102       While they were in the vehicle, Sims did not say anything further to defendant about Baity,
        and Sims never told defendant or Swain that he intended to shoot Baity. Sims was carrying a
        MAC-11 pistol tied to a shoestring hanging around his neck, but the gun was underneath his

            10
              At oral argument before this court, the State said that defendant was “surprised” when Sims shot
        the actual victim because defendant thought the victim was a different “B.”

                                                      - 19 -
        sweatshirt and he did not reveal it to defendant or Swain while he was in the vehicle. Swain
        appeared to be asleep the entire time.
¶ 103       Defendant stopped his vehicle in front of Baity, and Sims exited the vehicle. Baity sat in
        the driver’s side of his vehicle, and neither defendant nor Sims said anything to him. Sims
        testified that there was another person present, but Sims did not identify who this person was or
        where he or she was located. Sims then removed the gun from underneath his sweatshirt and
        shot Baity. Sims explained that the shooting was in retaliation since Baity had shot him a few
        weeks prior. As Sims was shooting, defendant drove off, and Sims realized defendant was
        gone once Sims stopped firing his gun. Sims did not yell for defendant to stop his vehicle. Sims
        later stood trial and was found not guilty.
¶ 104       On cross-examination, Sims admitted to shooting and killing Baity. He denied being
        defendant’s friend, but acknowledged that he had known him before the night of the shooting.
        Sims knew that defendant was charged as accountable for the murder and Sims stated that he
        chose to testify so that he could show that defendant did not know that Sims intended to shoot
        Baity that evening. Sims stated that he is an honest and upstanding person, and he testified so
        that the jurors could know the whole truth. Sims stated that, prior to the shooting, he knew
        Baity well.
¶ 105       At first, Sims denied using another name in the past, but then admitted that he may have
        used the alias “Clayton Moss” in 2002, but he was not sure. He also denied using the alias
        “Darius Moss,” and he did not remember providing a false birth date when he was arrested in
        2002. He admitted that, in April 2003, he was convicted of aggravated unlawful use of a
        weapon, and was sentenced to probation. Sims then violated his probation and was sent to boot
        camp. In August 2005, Sims was convicted of home invasion with a gun. Sims stated that he
        knew Swain and Rufus Johnson, but he did not know if Rufus Johnson owned the vehicle that
        defendant was driving.
¶ 106       In 2007, Sims pled not guilty to Baity’s murder. In that trial, Sims’ lawyer told the jury that
        Sims did not shoot Baity. Sims admitted that he knows that he cannot be prosecuted again
        since he was acquitted. Before he testified in defendant’s second trial, Sims spoke with a
        lawyer who advised him that, if he testified, there was nothing that the State could do to him.
¶ 107       The following exchange took place:
                     “ASA: You were charged in ’04, right?
                     SIMS: Yeah.
                     ASA: And you being the honest guy you are, pled not guilty, right?
                     SIMS: Yeah.
                     ASA: Even though you killed Brandon Baity, right?
                     SIMS: Yeah.
                     ASA: You went to trial, right?
                     SIMS: Yeah.
                     ASA: You took a jury trial?
                     SIMS: Yep.
                     ASA: You said earlier you would never do anything to fool jurors, right?
                     SIMS: No, you said that. I said–
                     ASA: I asked you that and you said no, right?

                                                    - 20 -
                     SIMS: Yeah.
                     ASA: You would never do anything to lie to jurors, right?
                     SIMS: No, I mean not–I said not in this situation, no.
                     ASA: You would never do anything to deceive them, right?
                     SIMS: No, not in this situation.
                     ASA: But you always want them to know the whole truth, right?
                     SIMS: Yep.
                     ASA: You wouldn’t let people lie to them without standing up, would you?
                     SIMS: Would I let other people lie to them without standing up?
                     ASA: Yeah?
                     SIMS: In this situation I’m standing up.
                                                        ***
                     ASA: At trial–you took a jury trial, right?
                     SIMS: Yes.
                     ASA: 2007, right, and you being the guy that would never deceive jurors, your
                 defense at trial was, I didn’t do it, right?
                     SIMS: Yeah. I didn’t get on no stand or nothing. It was y’all case.
                     ASA: You let your lawyer stand up–”
¶ 108       The trial court overruled the defense’s objection to this question, and the State finished the
        question, “You had your lawyer stand up in front of a jury just like this one and say Clayton
        Sims didn’t shoot Brandon Baity, isn’t that right?” Sims answered yes. Sims was then further
        cross-examined as to whether he was “telling the truth” when he allegedly let his own jury
        believe that he was innocent. The State concluded this line of questioning by asking Sims if he
        had let Baity’s mother “suffer” at his trial by not standing up and telling his jury that he had
        shot Baity. The defense did not object to these questions.
¶ 109       Sims also testified that his gun was fully automatic, and that he pulled the trigger only once
        when he fired 13 shots at Baity from a distance of three feet. All the bullets in the magazine had
        fired on the single trigger pull, and Sims did not fire the gun again. During the shooting, Sims
        observed Baity’s vehicle move, but he did not observe Baity crawl out of the window. Sims
        admitted that he moved three or four feet while he was shooting. There were no other vehicles
        on the street when Sims shot Baity.
¶ 110       Sims testified that Baity shot him a few weeks prior to Baity’s murder, and that “everybody
        on Emerald” associated with the 69th Street Black Disciples street gang knew about it.
        Defendant did not know that Baity had previously shot Sims. Motivated by this shooting, Sims
        purchased the MAC-11 pistol on the street for $300, and he kept it on his person at all times,
        but he never showed it to anyone.
¶ 111       Sims reiterated that, on the night of the shooting, he needed a ride to go around the corner,
        and that he was “strapped,” which meant that he had a gun. Defendant and Swain were not his
        friends. As soon as Sims observed Baity, Sims knew that he intended to kill Baity, and he
        advised defendant to follow Baity so that Sims could exit the vehicle and shoot him. Sims
        testified that defendant did not know of his intentions, and that defendant and Swain probably
        would not have cooperated with Sims if he told them that intended to kill Baity.


                                                    - 21 -
¶ 112        On redirect examination, Sims testified that he did not take the stand at his own trial. He
        did not advise his attorney how to argue his case and his attorney did not ask him.
¶ 113        After Sims’ testimony, the defense rested. Defendant exercised his right not to testify at
        trial.

¶ 114                               VII. Closing, Conviction, and Sentence
¶ 115       During closing argument, the defense stated:
                    “All [defendant] knew to do was to pull away. And he told Winstead what his
                problem was at that point and his fear of Mr. Sims with that MAC-10,[11] and his blood
                thirstiness for retaliation and revenge. That’s after-the-fact. For whatever moral
                obligation he had, it is after-the-fact. It was not before, it was not during. And that is
                what is required under the instruction you will get. Leaving that scene in the absence of
                that knowledge, intent, or plan does not make one accountable. Leaving that scene,
                even with the knowledge that a crime was committed in the absence of the intent, plan,
                or design does not make one accountable.”
¶ 116       The State responded to the defense’s argument, stating:
                    “The defendant says, well even if you believe he drove him away, he might have
                been afraid and that’s why he did it. Well, there’s no credible evidence of that to begin
                with; number 1. Number 2, that’s not a defense. Committing first degree murder out of
                fear of your co-defenders is first degree murder. Being afraid of retribution by your
                co-offenders is not a defense. That defense didn’t work for the Nazis in Nuremburg and
                it doesn’t work for [defendant] today either.”
¶ 117       The defense objected to this statement, and the trial court responded to the objection by
        instructing the jury to listen to the evidence and read the instructions.
¶ 118       The State also told the jury during closing argument:
                    “Ladies and gentlemen, we are a nation of laws. We elect legislators to go to our
                state house and our senate and our federal house and our federal senate to enact and to
                repeal laws. And those laws are our greatest defense against anarchy and chaos. But we
                need something in addition to the enactment of those laws. We need citizens like
                yourself to uphold those laws. We need citizens like yourself who are going to say,
                we’re not going to let people come into this courtroom and make a mockery of the
                criminal justice system. We need citizens who will come together and say we are not
                going to let the defendant help someone–”
¶ 119       At this point, defense counsel objected, and the trial court overruled the objection. The
        State then finished the statement, saying, “We are not going to let the defendant help someone
        else commit cold-blooded murder and get away with it.”
¶ 120       During its rebuttal closing argument, the State told the jury that, if defendant’s alleged
        actions did not demonstrate intent to assist Sims murder Baity, “then nothing ever will, and
        you might as well legalize drive-by shootings in this town.”
¶ 121       The State also argued during rebuttal, “[T]here’s only three kinds of people at murder
        scenes; there’s victims, there’s bystanders, and there’s criminals. Brandon Baity is the victim
        in this case. There’s no bystanders that we know of that can tell us anything useful.” The

           11
             Clayton Sims testified that it was actually a MAC-11.

                                                    - 22 -
        defense objected, but the trial court did not sustain the objection and responded, “This is
        argument.”
¶ 122       The State concluded its argument by alluding to Sims’ prior acquittal, stating, “If the jury
        in Clayton Sims’ case had at their disposal, Clayton Sims telling them he shot Brandon
        Baity–well if they were here this morning, it would make them sick to their stomach to the
        verdict they reached in that case.” The trial court sustained the defense’s objection to this
        statement, and the State continued, “Because that verdict was a mistake. It was based on a
        bogus defense and lies and evidence being not revealed.” The trial again sustained the
        defense’s objection, and the State continued, “Clayton Sims already duped one jury, let’s not
        make that a trend.” The defense did not object to this statement.
¶ 123       In sum, during closing argument, the prosecutor: (1) told the jury that the State knew of no
        “useful” bystanders to the shooting when the State had presented a bystander as a witness at
        defendant’s first trial; (2) compared defendant to “the Nazis” for denying accountability; (3)
        argued to the jury that an acquittal would “legalize drive-by shootings in this town”; and (4)
        made the trial a referendum on Sims, as the admitted killer, who would escape with duping a
        second jury, rather than focusing on defendant’s guilt or innocence.
¶ 124       Defendant requested the trial court to give the instruction, set forth in our prior appellate
        order, defining the word “during” for the purposes of accountability, and the trial court refused,
        and the jury found defendant guilty of first-degree murder. At sentencing, the trial court
        considered factors in aggravation and mitigation, and although defendant was sentenced to 30
        years in the IDOC in his first trial, he was sentenced to 47 years on retrial. The trial court
        reasoned that the additional 17 years was a result of a new aggravating factor: that defendant
        allegedly assaulted someone in prison, though defendant was not criminally charged for the
        incident.
¶ 125       Defendant now appeals his conviction and sentence.

¶ 126                                            ANALYSIS
¶ 127        On this appeal, we will first consider defendant’s claim that the State’s evidence was
        insufficient to prove defendant accountable beyond a reasonable doubt for the murder of
        Brandon Baity.
¶ 128        For the reasons discussed below, we reverse defendant’s conviction and sentence because
        the State failed to prove defendant accountable for first-degree murder beyond a reasonable
        doubt. Since we reverse on this issue, we do not address defendant’s other claims of error or
        decide whether the 17-year increase in defendant’s sentence was vindictive.
¶ 129        The evidence in this case was insufficient to support defendant’s conviction of first-degree
        murder. The critical inquiry on review of a sufficiency of the evidence claim is whether, after
        viewing the evidence in the light most favorable to the prosecution, any rational trier of fact
        could have found the essential elements of the crime beyond a reasonable doubt. People v.
        Cunningham, 212 Ill. 2d 274, 278 (2004). This standard applies to all criminal cases,
        “ ‘regardless of the nature of the evidence.’ ” People v. Mocaby, 378 Ill. App. 3d 1095, 1097
        (2008) (quoting Cunningham, 212 Ill. 2d at 279). In a challenge to the sufficiency of the
        evidence, a reviewing court will not retry the defendant, substitute its judgment for that of the
        trier of fact, or reverse a conviction if any rational trier of fact could have reached the same
        conclusion based on the evidence viewed in the light most favorable to the prosecution. People


                                                    - 23 -
        v. Adair, 406 Ill. App. 3d 133, 137 (2010); People v. Ross, 229 Ill. 2d 255, 272 (2008); People
        v. Ortiz, 196 Ill. 2d 236, 259 (2001). The function of the reviewing court is to determine
        whether “any rational trier of fact could have found the essential elements of the crime beyond
        a reasonable doubt.” (Emphasis and internal quotation marks omitted.) Ross, 229 Ill. 2d at 272.
        This standard reflects the proposition that it is the jury’s function to determine the credibility of
        witnesses, assign the weight to their testimony, and resolve conflicts in the evidence. People v.
        Fountain, 2011 IL App (1st) 083459-B, ¶ 13 (citing Ross, 229 Ill. 2d at 272).
¶ 130        While great deference is given to the findings of the jury, a criminal conviction cannot be
        upheld if the evidence is so improbable or unsatisfactory as to give rise to a reasonable doubt
        regarding an essential element of the offense that the defendant has been found guilty of
        committing. Adair, 406 Ill. App. 3d at 137; People v. Clinton, 397 Ill. App. 3d 215, 222 (2009);
        Mocaby, 378 Ill. App. 3d at 1097 (if “ ‘the evidence is so unreasonable, improbable, or
        unsatisfactory as to justify a reasonable doubt of defendant’s guilt,’ ” the conviction must be
        reversed (quoting People v. Smith, 185 Ill. 2d 532, 542 (1999))). Reasonable doubt exists as a
        matter of law when the State fails to prove an essential element of the offense. Fountain, 2011
IL App (1st) 083459-B, ¶ 13.
¶ 131        When presented with a challenge to the sufficiency of the evidence, it is this court’s
        function to carefully examine the evidence, giving due consideration to the fact that the court
        and jury observed and heard the testimony of the witnesses. People v. Sykes, 341 Ill. App. 3d
950, 982 (2003). It is the unique responsibility of the jury to weigh the evidence, assess the
        credibility of the witnesses and to resolve any conflicts in the testimony. People v. Mejia, 247
Ill. App. 3d 55, 62 (1993). In fulfilling its duty as the trier of fact, the jury is free to believe as
        much or as little as it pleases of a witness’s testimony. People v. Beasley, 54 Ill. App. 3d 109,
        114 (1977).
¶ 132        In this case, it was undisputed that Sims was the shooter, and the jury found defendant
        guilty of first-degree murder solely on a theory of accountability. The Illinois Criminal Code of
        1961 provides that a person is accountable for the conduct of another if “[e]ither before or
        during the commission of an offense, and with the intent to promote or facilitate such
        commission, he solicits, aids, abets, agrees or attempts to aid, such other person in the planning
        or commission of the offense.” 720 ILCS 5/5-2(c) (West 2004). “[I]t is well settled that, under
        the Illinois accountability statute, the State may prove a defendant’s intent to promote or
        facilitate an offense by showing either (1) that the defendant shared the criminal intent of the
        principal, or (2) that there was a common criminal design.” (Emphases omitted.) Fernandez,
        2014 IL 115527, ¶ 21. Consent to the commission of the crime, or mere knowledge of it, is
        insufficient to constitute aiding or abetting. People v. Martinez, 242 Ill. App. 3d 915, 923
        (1992). The mere presence of a defendant at the scene of the crime is also insufficient to make
        a defendant accountable, even if it is coupled with defendant’s flight from the scene or
        defendant’s knowledge that a crime has been committed. People v. Velez, 388 Ill. App. 3d 493,
        512 (2009); Martinez, 242 Ill. App. 3d at 923.
¶ 133        In the case at bar, there was neither evidence of a prior intent or advance planning by
        defendant to transport Sims to shoot the victim, nor was there evidence that defendant
        participated in a common criminal design; in fact, the evidence showed that defendant did not
        even know Sims until he entered his vehicle. Sims testified that he never told defendant that he
        planned to shoot Baity and that defendant did not even know he was armed, and defendant
        never told the police that he knew that Sims was armed and intended to commit a crime. See

                                                      - 24 -
        Taylor, 186 Ill. 2d at 448 (the defendant was not accountable, although he drove the shooter to
        and from the scene and although he knew that the shooter had a firearm, where the “defendant
        neither had knowledge that [the shooter] intended to fire his gun upon exiting the vehicle nor
        made any effort to aid [the shooter] in the discharge of the weapon”). Additionally, there is no
        evidence that defendant acted to facilitate the shooting as it occurred since defendant did
        nothing to assist Sims during the crime.
¶ 134       Furthermore, defendant’s presence at the crime scene, his knowledge that a crime had been
        committed, and any subsequent flight do not amount to accountability. Consent to the
        commission of the crime, or mere knowledge of it, is insufficient to constitute aiding or
        abetting. Martinez, 242 Ill. App. 3d at 923. The mere presence of a defendant at the scene of
        the crime is also insufficient to make a defendant accountable, even if it is coupled with
        defendant’s flight from the scene or defendant’s knowledge that a crime has been committed.
        People v. Velez, 388 Ill. App. 3d 493, 512 (2009); Martinez, 242 Ill. App. 3d at 923.
¶ 135       In our prior order, we concluded that the evidence at defendant’s prior trial of
        accountability was far from overwhelming, and the evidence at his second trial was
        significantly less. Sims testified at the second trial that he did not tell defendant that he
        intended to shoot Baity.
¶ 136       The State’s evidence at defendant’s second trial consisted primarily of the testimony of
        Nolan Swain, a drug addict who testified that he did not observe the shooting, and detectives’
        testimony about defendant’s statements to the police. The detectives offered no evidence that
        defendant told them that defendant knew that his passenger was going to shoot the victim.
¶ 137       As we observed on the prior appeal, “[a]lthough a defendant’s ‘multipage and signed
        confession’ can, by itself, be considered overwhelming evidence” (Johnson, No. 1-08-0233,
        slip op. at 59 (quoting People v. Spicer, 379 Ill. App. 3d 441, 458 (2007))), defendant’s
        statements in the case at bar were never read over, corrected for errors, or signed. Even if we
        were to assume that these statements are accurate, defendant asserted in them that he did not
        know that there would be a shooting and that he drove Sims away from the scene out of fear
        that Sims, who was wielding a gun, would exact revenge on him if defendant drove off without
        him. Johnson, No. 1-08-0233, slip op. at 59. This is not enough to convict defendant of the
        shooting as an accomplice.
¶ 138       Nolan Swain, a drug addict, testified: that he was a passenger in the vehicle driven by
        defendant; that he was stoned and drunk at the time of the shooting; that he did not recall the
        shooting or recall hearing gunshots; but that he did recall driving around that night with
        defendant as they drank alcohol, smoked weed and looked for girls; and that he woke up once
        and observed Sims in the vehicle.
¶ 139       In addition, Rufus Johnson, the alleged vehicle owner, testified that he was not related to
        defendant and that he did not loan the vehicle to defendant. Both Swain and Johnson testified
        that they had previously made false statements to the police in exchange for the dismissal or
        reduction of subsequent drug charges that were, in fact, dismissed or reduced.
¶ 140       Swain and Johnson both recanted their prior statements and testified that they did not
        observe the shooting. Neither witness testified that defendant knew that Sims intended to shoot
        Baity, that defendant knew Sims possessed a gun, or that defendant drove Sims away from the
        crime scene.



                                                   - 25 -
¶ 141       The State argues that Swain’s prior statement shows that defendant knew that Sims
        planned to shoot Baity. In his statement, Swain told the ASA that, as defendant was driving on
        71st Street, Sims stated, “there goes that dude that shot me.” Defendant then followed the
        vehicle to 69th Street and Emerald Avenue. Swain stated defendant pulled up a little bit ahead
        of Baity’s vehicle, which then crashed into the rear of defendant’s vehicle as Sims began
        shooting.
¶ 142       Even if Sims did state, “there goes that dude that shot me,” this statement is a far cry from
        showing intent to commit murder and does not prove beyond a reasonable doubt that defendant
        intended to help Sims shoot the victim. While Swain states that Sims instructed defendant to
        follow Baity, Swain did not explain why Sims asked defendant to do so, and the evidence in
        the record raises a reasonable doubt that defendant followed Baity to purchase marijuana. Sims
        testified that he told defendant that he intended to obtain marijuana from Baity, and that
        defendant did not know that Sims was armed and planned to shoot Baity. Defendant told
        Detective Winstead that Sims said he wanted to “holler at that guy” in the cream-colored
        vehicle, but defendant said that he did not know what Sims planned to do and he did not know
        Sims was armed. Although defendant initially thought Sims might want to steal the vehicle,
        defendant asked Baity if he had any marijuana just before the shooting, which corroborates
        Sims’ account. There is nothing in the appellate record to support the accountability theory.
¶ 143       Moreover, Swain describes defendant as stopping his vehicle a little bit ahead of Baity’s
        vehicle, positioning it in a manner which may have blocked Baity’s escape route, but there is
        nothing in Swain’s statement that indicates that defendant purposefully stopped there to box in
        Baity’s vehicle to commit a murder. In fact, there is no evidence that defendant positioned his
        vehicle in some unusual manner or pinned Baity in his parking space, other than merely
        stopping his vehicle in the street. In any event, Swain stated that, once Sims started shooting,
        Baity’s vehicle collided with defendant’s vehicle, and that defendant actually drove further
        down the street away from the initial stopping spot. Furthermore, Johnson’s statement
        indicates that defendant told him that he stopped the vehicle behind Baity, not in front. As a
        result, Swain’s statement does not prove beyond a reasonable doubt that defendant knew of
        Sims’ intent to shoot Baity, or that he purposefully acted in furtherance of those plans.
¶ 144       The State argues that Rufus Johnson’s prior statement supports the guilty verdict since he
        stated that defendant stated, after the murder, that he followed “B” and Sims was “strapped.”
        The State argues that Johnson’s statement that defendant said that they “busted a move” and
        “got on [Baity]” prove that defendant helped Sims commit the murder.
¶ 145       However, defendant’s secondhand statements are merely an after-the-fact account of the
        events that had already taken place the night of the murder, and it is impossible to tell from
        them what defendant’s intentions were prior to the shooting. The statement that defendant
        observed B driving past him does not indicate whether defendant identified B as the driver at
        that moment in time, or if he later learned that B was the driver from Sims. Defendant later told
        Detective Winstead that Sims identified the victim after the shooting, but defendant still did
        not recognize the victim and thought it was a different “B.” Even if defendant immediately
        identified the driver as “B,” Johnson’s statement does not offer a motive for why defendant
        followed him. As stated, there is evidence in the record to suggest that Sims wanted to obtain
        marijuana from Baity, but there is nothing to indicate that defendant followed Baity to assist in
        Sims’ murder.


                                                   - 26 -
¶ 146        Also, Rufus Johnson’s recanted statement does not indicate when defendant learned that
        Sims was armed. According to Johnson’s statement, defendant told Johnson after the murder
        that Sims had a unit or gun on him, and that Sims was “strapped,” which meant that he was
        armed with a gun. However, Johnson’s statement does not reveal that defendant explained how
        or when he learned of this fact. Sims testified that defendant did not know that he was armed,
        and both defendant and Swain told detectives that they did not observe the gun until Sims
        started shooting. It is undisputed that Sims was in fact armed that night, which became
        apparent when he shot and killed Baity. Although defendant may have related this fact to
        Johnson afterwards, defendant did not say whether he knew Sims had a gun prior to the
        murder, and there is no evidence that he knew about the gun, plan, or the shooting.
¶ 147        Furthermore, defendant’s statements that they “got on [Baity]” and “pulled a move from
        the car” are far too ambiguous to convict defendant on the theory of accountability. In his
        grand jury testimony, Johnson testified that the phrase “got on him” meant that they pulled up
        and Clayton exited the vehicle and asked B whether he had any weed and started firing his gun,
        and jumped back in the car and they pulled off. In his prior statement to the police, Johnson
        said that “pulled a move” meant that “someone shot someone.” At trial, however, Johnson
        recanted his prior statement and grand jury testimony, and he testified that “busting a move”
        could mean purchasing drugs, beating or shooting a person, or other interpretations based on
        the context in which the phrase is used.
¶ 148        Even if defendant’s postevent statements, as related by Rufus Johnson, were unambiguous,
        they do not prove that defendant aided and abetted Sims before or during the commission of
        the crime. As far as the State’s argument that defendant was taking credit for participating in
        the murders, the statements do not suggest that defendant intentionally assisted Sims until he
        drove him away after the offense was complete. Although driving the shooter away from a
        murder assists the shooter in avoiding capture, that conduct in itself does not hold the driver
        legally accountable for murder. Taylor, 186 Ill. 2d at 448; Dennis, 181 Ill. 2d at 107. That
        offense is accessory after the fact (720 ILCS 5/31-5 (West 2002)), not first-degree murder.
        Johnson’s statement is not evidence that defendant was accountable for murder.
¶ 149        The State argues that defendant’s statements are evidence that he aided Sims during the
        shooting since he told Sims to enter the vehicle and then drove him away. Detective Las Cola
        testified that defendant told him that he drove down the block as Sims was shooting, and he
        called to Sims, “Come at me.” While still shooting, Sims ran back to defendant’s vehicle. Sims
        then sat in the backseat and defendant drove away. Detective Winstead testified that defendant
        told him that, as Sims was shooting, he drove five car lengths down the street, stopped, and
        yelled for Sims, “Come on or I’m going to leave you.” Sims then ran backwards to defendant’s
        vehicle while still firing his gun, entered the backseat, and defendant drove away. However,
        after interviewing defendant, Winstead released defendant without charges. Yet, the State
        argues that defendant’s statement shows that he was aiding the murder as it happened.
¶ 150        First, we note there is a question whether defendant actually urged Sims to return to the
        vehicle. Neither Swain’s nor Johnson’s recanted statements detail this fact, and Sims testified
        at trial that defendant drove off without warning and left him there.
¶ 151        Second, even if defendant did in fact stop and beckon Sims to return to the vehicle, this
        statement alone does not amount to accountability for murder because its meaning is
        ambiguous as to whether defendant intentionally aided and abetted Sims prior to or during the
        shooting. Defendant’s statement, “Come on or I’m going to leave you,” does not show a

                                                  - 27 -
        common design or plan for murder, and at face value suggests that defendant merely urged
        Sims to stop shooting and to return to the vehicle. As stated, there is no evidence that, prior to
        the shooting, defendant knew that Sims intended to shoot the victim, and defendant told
        detectives that he did not know Sims was armed or what he planned to do. In this context,
        defendant was surprised that Sims began shooting Baity, and defendant’s call for Sims to
        return to the vehicle may be just as easily construed as a demand to stop shooting and leave
        with him. In fact, defendant told Winstead that he stopped driving and urged Sims to return to
        his vehicle solely because he was afraid of revenge, not because he intended to assist Sims
        murder the victim. As a result, the State has failed to prove beyond a reasonable doubt that
        defendant intended to facilitate the murder either before or during the shooting.
¶ 152        The State also argues that there are several factors that we should consider to determine if
        defendant is legally responsible for murder. These factors include: (1) defendant’s presence
        during the commission of the offense; (2) defendant’s flight from the crime scene; (3)
        defendant’s failure to report the incident to the police; and (4) defendant’s affiliation with his
        companions after the commission of the crime. People v. Reid, 136 Ill. 2d 27, 62 (1990). The
        State maintains that all of these factors are present. However, these individual factors are not
        required for a finding of accountability and are instead used as considerations. Martinez, 242
Ill. App. 3d at 924.
¶ 153        Despite the State’s claim that defendant did not report the shooting to the police, we note
        that defendant voluntarily accompanied Detective Garza to the Area 1 police station and spoke
        with Detectives Las Cola and Winstead about the shooting, even though he was not under
        arrest. Such conduct by defendant shows a lack of a guilty mind, and thus factor (3) actually
        cuts in defendant’s favor.
¶ 154        As for factors (1) and (2), the fact that defendant was present at the shooting and did not
        stop it from happening, and later drove defendant away does not amount to accountability.
        Martinez, 242 Ill. App. 3d at 923; Velez, 388 Ill. App. 3d at 512 (the mere presence of a
        defendant at the scene of the crime is also insufficient to make a defendant accountable, even if
        it is coupled with defendant’s flight from the scene or defendant’s knowledge that a crime has
        been committed).
¶ 155        The State points to our supreme court’s application of these factors in People v. Taylor, 164
Ill. 2d 131, 140-41 (1995) (Taylor I). In that case, the defendant’s murder conviction was
        affirmed on the basis of accountability, even though he was unarmed and did not participate in
        the planning or execution of any plan to murder the victim or provide any instruments in
        furtherance of that plan. Taylor I, 164 Ill. 2d at 141. In applying the factors cited from Reid, the
        Illinois Supreme Court observed that the defendant: (1) was present during the offense,
        approved of the offense, and failed to prevent it from occurring; (2) fled the crime scene after
        the murder; (3) did not report the crime to the police; and (4) maintained a close affiliation with
        the shooter after the commission of the crime when he accompanied the shooter to retrieve a
        new weapon. Taylor I, 164 Ill. 2d at 142-43.
¶ 156        However, Taylor I is distinguishable because, in that case, the defendant knew that the
        shooter was armed and intended to kill the victim and that the shooter was instructed on where
        to locate the victim, and after the shooting, the defendant accompanied the shooter to obtain
        another weapon. Taylor I, 164 Ill. 2d at 142. While there was conflicting testimony at trial, our
        supreme court held that it was the responsibility of the trier of fact to resolve any conflicting
        testimony. Taylor I, 164 Ill. 2d at 142. In the case at bar, there is no evidence that defendant

                                                     - 28 -
        knew the shooter was armed and planned to murder the victim, or that defendant intentionally
        and knowingly acted to facilitate the murder.
¶ 157        This case is more similar to the recent decision in People v. Taylor, 186 Ill. 2d 439 (1999)
        (Taylor II). In that case, the defendant was driving an automobile when his passenger showed
        him that he was carrying a gun. Taylor II, 186 Ill. 2d at 442. Later, the defendant nearly
        collided with another vehicle, although the accounts of how this happened were disputed.
        Taylor II, 186 Ill. 2d at 442-43. As the occupants of the other vehicle exited to check for
        damage, a heated exchange occurred between them and the defendant’s passenger, who then
        exited the vehicle and fired his gun at the other vehicle. Taylor II, 186 Ill. 2d at 443. The
        defendant’s passenger then reentered the vehicle and the defendant drove them away. Taylor
        II, 186 Ill. 2d at 443. At trial, the defendant testified that his passenger never told him why he
        wanted the defendant to stop the vehicle, nor did he give the defendant any reason for exiting
        the vehicle or firing his gun. Taylor II, 186 Ill. 2d at 443-44. The defendant was subsequently
        convicted with aggravated discharge of a firearm based on a theory of accountability, and the
        appellate court affirmed. Taylor II, 186 Ill. 2d at 444. Our supreme court reversed the
        defendant’s conviction, finding that there was insufficient evidence to support a conviction on
        the theory of accountability since the defendant stopped the vehicle upon his passenger’s
        request and there is no evidence that the defendant had knowledge of his passenger’s intentions
        upon exiting the vehicle. Taylor II, 186 Ill. 2d at 447. Even though the defendant knew his
        passenger had a gun, he did not know his passenger intended to shoot the victims, and the
        defendant’s actions since the shooting began were merely directed at effectuating an escape
        and not at promoting the commission of a crime. Taylor II, 186 Ill. 2d at 447.
¶ 158        The facts in the instant case are similar since defendant similarly stopped the vehicle at
        Sims’ request and there is no evidence that defendant knew of Sims’ true intentions when he
        exited the vehicle, or even that he had a gun. Furthermore, defendant did nothing to facilitate
        the commission of the crime once Sims started shooting, and defendant’s actions were merely
        directed at driving away from the crime. There is also even less evidence of accountability in
        this case than in Taylor II since there is also no evidence that defendant knew that Sims was
        armed. As a result, the State has failed to prove beyond a reasonable doubt that defendant is
        accountable for Sims’ murder of Baity, and we reverse his conviction and sentence.
¶ 159        We also note that the Illinois Supreme Court subsequently entered a supervisory order
        directing us to vacate our judgment and reconsider our opinion in light of Fernandez, 2014 IL
115527, to determine whether a different result was warranted. People v. Johnson, No. 117292
        (Ill. May 28, 2014) (supervisory order). After considering our supreme court’s decision in
        Fernandez, we determine that, although Fernandez reversed Phillips, 2012 IL App (1st)
101923, a case that we previously relied on, a different result is not warranted. In Phillips, the
        defendant was driving his vehicle when he nearly collided with another vehicle that was
        making a U-turn. Phillips, 2012 IL App (1st) 101923, ¶ 3. As the two vehicles stopped and
        faced each other, each blocking each other from proceeding straight down the street, the
        codefendant exited the defendant’s vehicle and shot at the other vehicle. Phillips, 2012 IL App
        (1st) 101923, ¶ 5. The codefendant then reentered the vehicle and the defendant drove away.
        Phillips, 2012 IL App (1st) 101923, ¶ 6. The trial court convicted the defendant of aggravated
        battery with a firearm and aggravated discharge of a firearm on a theory of accountability.
        Phillips, 2012 IL App (1st) 101923, ¶ 8. On appeal, the appellate court reversed the
        defendant’s conviction, finding that the State did not prove that the defendant knew prior to the


                                                    - 29 -
        shooting that the codefendant was armed and planned to shoot the victims. Phillips, 2012 IL
        App (1st) 101923, ¶ 21.
¶ 160       In reversing the defendant’s conviction, the Phillips court found that a defendant may
        never be held accountable for a crime that he did not specifically intend to promote or
        facilitate, stating that: “Even if we were to assume that defendant intended to help [the
        codefendant] commit some crime against the victims, he cannot logically have intended to help
        [the codefendant] commit a crime that he does not know is possible. If defendant did not know
        that [the codefendant] had a gun, then regardless of what else defendant may have done he
        cannot have intended to help [the codefendant] commit a crime that necessarily requires a
        firearm, and he therefore cannot be accountable for it.” Phillips, 2012 IL App (1st) 101923,
        ¶ 22. However, our supreme court in Fernandez found that this rule set forth in Phillips is an
        erroneous characterization of the law since it conflates two distinct accountability schemes.
        Fernandez, 2014 IL 115527, ¶ 21. Our supreme court found that, in accountability cases that
        involved the shared intent of the defendant, courts may focus on what the defendant knew
        about their passengers’ criminal intentions, since one cannot share an intent to promote or
        facilitate the commission of a crime when one doesn’t even know that a crime is going to be
        committed. Fernandez, 2014 IL 115527, ¶ 21. By contrast, in accountability cases based on
        common design, a defendant is accountable where he intentionally sets out to promote or
        facilitate the commission of a crime, including any criminal act done in furtherance of the
        planned and intended act. Fernandez, 2014 IL 115527, ¶ 21. “In other words, there is no
        question that one can be held accountable for a crime other than the one that was planned or
        intended, provided it was committed in furtherance of the crime that was planned or intended.
        To the extent that Phillips holds or suggests otherwise, it is hereby overruled.” (Emphasis in
        original.) Fernandez, 2014 IL 115527, ¶ 19.
¶ 161       However, Fernandez does not warrant a different outcome in this case since there is no
        evidence to find defendant accountable under either the rule of shared intent or the rule of
        common design. Here, there was no evidence of a prior intent or advance planning by
        defendant to transport Sims to shoot Baity. Sims testified that he never told defendant that he
        planned to shoot Baity and that defendant did not even know he was armed, and defendant
        never told the police that he knew that Sims was armed and intended to commit a crime.
        Additionally, there was no evidence that defendant participated in a common criminal design
        or acted to facilitate the shooting as it occurred since defendant did nothing to assist Sims
        during the crime. As a result, we reverse defendant’s conviction and sentence because the State
        has failed to prove beyond a reasonable doubt that defendant is accountable for Sims’ murder
        of Baity. The State failed to offer any evidence to show that defendant was in any way involved
        in the commission of any crime.
¶ 162       As a final matter, we note that the evidence at retrial was so lacking that a subsequent
        retrial of defendant would violate his constitutional right against double jeopardy. “ ‘The
        Double Jeopardy Clause forbids a second trial for the purpose of affording the prosecution
        another opportunity to supply evidence which it failed to muster in the first proceeding.’ ”
        People v. Taylor, 76 Ill. 2d 289, 309 (1979) (quoting Burks v. United States, 437 U.S. 1, 11
        (1978)). Since the evidence at retrial was insufficient for a finding of accountability, defendant
        may not be tried for Baity’s murder a third time.




                                                    - 30 -
¶ 163       Since we are reversing defendant’s conviction, we need not address defendant’s other
        claims or his claim concerning sentencing.

¶ 164                                         CONCLUSION
¶ 165       We reverse defendant’s first-degree murder conviction. Although defendant drove the
        shooter to and from the crime scene, the State has failed to prove beyond a reasonable doubt
        that defendant knew that the shooter was armed and intended to murder the victim. Since the
        State failed to prove beyond a reasonable doubt that defendant intentionally facilitated the
        shooter before or during the commission of the offense, the State failed to prove defendant
        accountable for first-degree murder beyond a reasonable doubt, and we reverse defendant’s
        conviction and sentence.
¶ 166       We do find deeply troubling the fact: (1) that the State in closing made the trial a
        referendum on Sims, the admitted killer, and whether he would escape with duping a second
        jury, rather than on defendant’s guilt or innocence; (2) that the State argued that an acquittal
        would “legalize drive-by shootings in this town”; and (3) that the State compared defendant to
        “the Nazis” for denying accountability. The State inflamed the passions and prejudices of the
        jury when it compared defendant to the Nazis, and claimed that his defense was no different
        than those who were tried in Nuremberg for crimes against humanity. In all of history, there
        was hardly a more heinous group than the Nazis. By invoking the Nuremberg trials of Nazis,
        the State drew a comparison between defendant and war criminals that were tried for the worst
        atrocities in modern human history. This type of conduct has no place in the courtroom. We
        want to emphasize that this is not conduct we would want to see again.

¶ 167      Reversed.




                                                   - 31 -